    Case 1:20-mc-00334-MN Document 46 Filed 04/27/21 Page 1 of 7 PageID #: 1501




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

                                                      :
    In Re Ex Parte Application of Eni S.p.A. for an   :      Case No. 20-mc-00334-MN
    Order Pursuant to 28 U.S.C. § 1782 Granting Leave :
    to Obtain Discovery for Use in Foreign            :
    Proceedings.                                      :
                                                      :
                                                      :
                                                      :


                 RESPONSE TO MOTION TO EXPEDITE CONSIDERATION

          Applicant Eni S.p.A. (“Eni”) respectfully submits this response to Respondents’ motion to

expedite the Court’s consideration of Respondents’ pending motion to stay the Court’s March 19,

2021 Order, D.I. 41 (“Mot.”). 1

          Eni does not object to expedited consideration of Respondents’ pending motion. As set

forth in Eni’s opposition, D.I. 42, that motion is a futile attempt by Respondents to justify their

violation of a Court-ordered production deadline. Eni has no objection to the Court’s swift

disposition of Respondents’ meritless requests. Eni is nonetheless forced to submit this response

to correct the numerous inaccuracies in Respondents’ motion to expedite, which, like their prior

submissions in this action, is riddled with misstatements and baseless attacks on Eni’s motivations.

          Despite styling their request as a “motion to expedite,” Respondents confusingly assert that

there is “no urgency” (Mot. at 1) and then devote the majority of their submission to relitigating

the merits of their stay motion. (See, e.g., Mot. at 3 (“The Court should grant a stay to alleviate

Eni’s improper threat of sanctions . . . .”); id. at 4 (“Respondents have shown a sufficient likelihood

of success to warrant a stay.”).) As described in Eni’s opposition to the stay motion, Respondents’



1
   Capitalized terms not defined herein have the meanings assigned to them in the memorandum
filed by Eni in support of its application for an order under 28 U.S.C. § 1782 (see D.I. 2 (“App.”)).
Case 1:20-mc-00334-MN Document 46 Filed 04/27/21 Page 2 of 7 PageID #: 1502




motion is groundless for several independently dispositive reasons. To avoid compounding

Respondents’ wasteful repetition of arguments, Eni will not reiterate those points here and instead

respectfully refers the Court to its response brief for a statement of its position. See D.I. 42.

       Aside from rehashing their request for a stay, Respondents principally contend that a

decision on that request is necessary “to alleviate Eni’s improper threat of sanctions and preserve

Respondents’ ability to pursue further relief through the Reconsideration Motion.” (Mot. at 3.)

But despite deriding Eni’s sanctions request as “vindictive” and “improper” (id. at 3, 5),

Respondents do not dispute any of the facts supporting that motion: Six of the seven Respondents

violated the Court’s March 19 order by failing to respond to Eni’s subpoenas by the deadline of

April 5, 2021. Four of those six Respondents have subsequently each produced a single document,

and the remaining two continue to refuse to comply. Further, the one Respondent that met the

April 5 production deadline, Drumcliffe Partners IV LLC (“Drumcliffe IV”), failed to produce

documents sufficient to identify its indirect and beneficial owners, even though the Court’s

production order required it to do so. (See D.I. 44 at 6.)

       On the same day their production deadline expired—and without conferring in advance

with Eni—Respondents sought a stay of the Court’s order as to the non-compliant Respondent

entities, raising for the first time the argument that only Drumcliffe IV should be subject to

discovery because Drumcliffe IV supposedly is the only Respondent with a financial interest in

the Italian Actions. Respondents asserted that position despite all but admitting that the other

entities have financial interests in other litigation asserted by the Nigerian government against Eni

regarding OPL 245 that is also covered by the Court’s production order. (D.I. 44 at 5-6.)

       To the extent that that series of events has impeded Respondents’ “ability to pursue further

relief through the Reconsideration Motion” (Mot. at 3), they have no one to blame but themselves.




                                                  2
Case 1:20-mc-00334-MN Document 46 Filed 04/27/21 Page 3 of 7 PageID #: 1503




Putting aside that Respondents’ stay request is substantively groundless, it is based on an assertion

regarding Respondents’ financial interests in the proceedings they have financed for the Nigerian

government. That information has been available to Respondents since Eni served its subpoenas

in November 2020. Yet Respondents failed to bring it to the Court’s or Eni’s attention until the

day of their production deadline, despite spending the previous five months litigating the propriety

of Eni’s subpoenas. Having violated a Court-ordered deadline on the basis of a meritless, belatedly

asserted contention, Respondents cannot insist that the Court prioritize their attempt to

retroactively justify their violation. See, e.g., Cook v. Corbett, 2015 WL 4111692, at *11 (E.D.

Pa. July 8, 2015) (party “cannot obtain relief as a result of delays which are of his own making”).

       This record of discovery misconduct by Respondents—which belies their incredible

assertion that they have “bent over backward to comply with the Court’s . . . [production] Order”

(D.I. 5)—forced Eni to seek sanctions.       Eni’s motion is squarely supported by controlling

authority. See McLaughlin v. Phelan Hallinan & Schmieg, LLP, 756 F.3d 240, 249 (3d Cir. 2014)

(affirming imposition of sanctions for violation of discovery order, notwithstanding sanctioned

party’s contention that documents it withheld were irrelevant); see also Willemijn

Houdstermaatschaapij BV v. Apollo Computer Inc., 707 F. Supp. 1429, 1441 (D. Del. 1989) (party

cannot absolve itself from “basic discovery rules” simply by seeking a stay; “unless and until it is

granted a stay, [the moving party] should be required to conduct discovery as if no motion had

been filed”). Respondents’ assertions to the contrary are transparent attempts to distract from their

glaring discovery violations. Taking those assertions in turn:

        1.     Eni did not “threaten sanctions just before [its] opposition brief was due” (Mot. at

3-4), nor did it seek sanctions “to force Respondents to abandon the Reconsideration Motion” (id.

at 1). Eni, as required by this Court’s rules, sought to confer with Respondents regarding its




                                                 3
Case 1:20-mc-00334-MN Document 46 Filed 04/27/21 Page 4 of 7 PageID #: 1504




contemplated sanctions request on April 14, 2021, nearly a week before it responded to the

reconsideration motion. (See D.I. 41 Ex. A at 1.) And Eni never asked Respondents to withdraw

that motion. It simply informed them that it intended to seek sanctions “unless Respondents

agree[d] to comply immediately and in full with the Court’s production order.” (D.I. 41 Ex. A at

1 (emphasis added).) At Respondents’ behest, Eni then waited five days to file its motion to give

Respondents an opportunity to cure their violation of that order, which they failed to do. Two

Respondents “st[oo]d on” their refusal to produce any documents; four others produced just one

document each, nearly two weeks after the deadline; and even Drumcliffe IV continued to refuse

to comply in full. (See D.I. 44 Ex. A at 1.)

         2.      Respondents attempt to minimize this non-compliance by claiming that their

production to date demonstrates that Drumcliffe IV’s investors “have no ties to current or former

FRN officials.” (Mot. at 5.) That is inaccurate. As set forth in Eni’s sanctions motion, it is

impossible to discern from Drumcliffe IV’s production whether its investors are connected to FRN

officials, because the documents produced fail to identify its indirect and beneficial owners. (See

D.I. 44 at 6.)

         3.      Respondents contend that “there is no prospect that Eni will suffer any harm that a

costs order would redress” because Eni supposedly “has conceded that there is no longer any

exigency to its discovery requests.” (Mot. at 4.) That assertion misses the point entirely. As Eni

expressly informed Respondents, the harm for which it seeks redress in its sanctions motion is the

needless expense Respondents forced it to incur in order to oppose their baseless reconsideration

motion and seek a third ruling that Eni is entitled to the documents Respondents refuse to disclose.

(D.I. 41 Ex. A at 1.) Rule 37 contemplates precisely such relief when a party sustains costs as a

result of its opponent’s recalcitrance.     Fed. R. Civ. P. 37(b)(2)(C) (court “must order the




                                                  4
Case 1:20-mc-00334-MN Document 46 Filed 04/27/21 Page 5 of 7 PageID #: 1505




disobedient party” to “pay the reasonable expenses, including attorney’s fees, caused by . . . [its]

failure” to comply with a discovery order, unless the “failure was substantially justified or other

circumstances make an award of expenses unjust”) (emphasis added); see also McLaughlin, 756

F.3d at 249 (upholding sanctions award in part because party’s violation of discovery order

“caused additional briefing”).

       The “exigency” of Eni’s discovery requests has no bearing on this sanctions analysis, and

the Court should reject Respondents’ remarkable position that they are free to ignore Court-

imposed discovery deadlines as long as there is no “pressing need for the documents[.]” (D.I. 41,

at 3.) First, Respondents are wrong to suggest that Eni no longer needs the discovery ordered by

the Court. Eni intends to use that discovery in the near term in the Foreign Actions, including the

International Arbitration, where Eni is currently in the process of preparing its principal

submission. That remains the case notwithstanding the abatement, following Eni’s acquittal in the

Italian Actions, of the particular urgency described in Eni’s motion to expedite the Court’s

March 19 decision. (See D.I. 32.) Second, Respondents have identified no authority, and there is

none, permitting a party to ignore a discovery deadline that it unilaterally decides is not urgent.

That position is unsupportable in any context but is especially so under Section 1782, which

permits discovery even where the relevant foreign proceedings have not yet begun. (See D.I. 42.)

       4.      Respondents next assert that Eni’s sanctions request is invalid because Eni is “a

multi-national corporation that makes billions of dollars in annual profits” and thus supposedly

will not “suffer financially by opposing Respondents’ [reconsideration and stay] motion.” (Mot.

at 4-5.) That argument is baseless. It should hardly need noting that Rule 37 does not permit a

party to defy discovery orders without consequence as long as its opponent can bear the costs of

responding to such misconduct.




                                                 5
    Case 1:20-mc-00334-MN Document 46 Filed 04/27/21 Page 6 of 7 PageID #: 1506




         5.    Lacking any legal or factual basis for their conduct in this case, Respondents resort

to attacking Eni’s motivations. That tactic is unfortunately by now familiar given Respondents’

similar approach throughout this litigation.2 Particularly egregious is Respondents’ false assertion

that Eni has informed them it intends to “hold [Respondents’ investors] accountable” for financing

litigation against Eni. (D.I. 41, at 6; see also id. at 5.) As Respondents well know, and as set forth

in Eni’s opposition to their reconsideration motion, Eni has never expressed any such intention.

(See D.I. 42, at 10.) In any event, Respondents’ baseless insults do not change the facts that

mandate denial of their position: Respondents withheld documents in violation of a discovery

order based on a contention regarding those documents’ relevance that is both wrong and

inexcusably untimely. The Court should reject Respondents’ position, order them (again) to

produce the information they have withheld, and require Respondents to reimburse the costs they

have forced Eni to incur in order to enforce the Court’s March 19 order.




2
  See, e.g., Mot. at 5 (accusing Eni of seeking “retribution against Respondents”); id. (calling Eni
“needlessly vindictive”); Mot. at 6 (contending that Eni is attempting to “coerce [Respondents’]
abandonment of a procedural right” and claiming that Eni is “try[ing] to bully Respondents”);
D.I. 39 at 6-7 (describing Eni as a “corrupt actor[]” even after its acquittal on all charges regarding
OPL 245, and disparagingly claiming that “[g]iven the type of individuals and entities”—i.e.,
Eni—involved in Respondents’ supposed “recovery” litigation, “Respondents’ investors
understandably place a premium on confidentiality”); D.I. 18 at 1 (accusing Eni of filing discovery
petition based on “ulterior motives” and intent “to harass a U.S.-based litigation funder”).

                                                  6
Case 1:20-mc-00334-MN Document 46 Filed 04/27/21 Page 7 of 7 PageID #: 1507




Dated: April 27, 2021                    LANDIS, RATH & COBB LLP

                                         /s/ Rebecca L. Butcher
                                         Daniel B. Rath (No. 3022)
                                         Rebecca L. Butcher (No. 3816)
                                         Jennifer L. Cree (No. 5919)
                                         919 Market Street, Suite 1800
                                         Wilmington DE 19801
                                         (302) 467-4400
                                         rath@lrclaw.com
                                         butcher@lrclaw.com
                                         cree@lrclaw.com

                                                and

                                         SULLIVAN & CROMWELL LLP
                                         Nicolas Bourtin (pro hac vice)
                                         Beth Newton (pro hac vice)
                                         Michele Materni (pro hac vice)
                                         125 Broad Street
                                         New York, NY 10004
                                         (212) 558-4000
                                         bourtinn@sullcrom.com
                                         newtonb@sullcrom.com
                                         maternim@sullcrom.com

                                         Counsel for Applicant Eni S.p.A.




                                     7
